EXHIBIT 10.19

 

THESTREET, INC.

 

2007 PERFORMANCE INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the TheStreet, Inc. (the
“Company”) 2007 Performance Incentive Plan, as amended and restated effective
April 12, 2013 (the “Plan”) will have the same defined meanings in this Stock
Option Award Agreement (the “Award Agreement”).

 

NOTICE OF STOCK OPTION GRANT

 

Participant Name:

 

Address:

 

You (“Participant”) have been granted an option to purchase common stock of the
Company (the “Option”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Grant Number           Date of Grant           Vesting Commencement Date        
  Exercise Price per Share $            Total Number of Shares Granted          
Total Exercise Price $           Type of Option:    U.S. Incentive Stock Option
                 U.S. Non-Qualified Stock Option             Term/Expiration
Date:    

 

Vesting Schedule:

 

Subject to Participant being a Service Provider (as defined below in Section 3
of Exhibit A) on each vesting date, the requirements of Section 2 of this Award
Agreement and any acceleration provisions contained in the Plan or set forth
below, the Option may be exercised, in whole or in part, in accordance with the
following schedule:

 





  Date   Number of Shares of Stock               <One year from grant date>  
<25% of shares granted>               The <Day> calendar day of each month from
<1 year and 1 month from grant date> to <4 years from grant date>, inclusive  
1/36th of <75% of shares granted> Shares, rounded down to the nearest whole
Share inclusive of any prior remaining fractions  

 

Termination Period:

 

The Option, to the extent vested in accordance with the above schedule or
pursuant to any vesting acceleration provision as of the date Participant ceases
to be a Service Provider, will be exercisable for ninety (90) days after
Participant ceases to be a Service Provider, unless such termination of Service
(as defined below in Section 3 of Exhibit A) is due to Participant’s death or
Disability (as defined below in Section 3 of Exhibit A), in which case the
Option will be exercisable for six (6) months after Participant ceases to be
Service Provider. Provided, however, in no event may the Option be exercised
after the Term/Expiration Date as provided above and may be subject to earlier
termination as provided in Sections 14 or 15 of the Plan. Notwithstanding the
foregoing, if the Company terminates Participant’s Service for Cause (as defined
in below in Section 3 of Exhibit A), the Option, whether not vested, shall be
immediately terminated and may not be exercised effective as of the date
Participant ceases to be a Service Provider.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that the Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant, attached hereto as
Exhibit A, all of which are made a part of this document. Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and Award Agreement. Participant further agrees to notify the Company upon
any change in the residence address indicated below.

 



o O o

-2-







PARTICIPANT:   THESTREET, INC.       Signature   By       Print Name   Title    
  Residence Address:                



 

[Signature Page to Stock Option Award Agreement]

-3-



EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1. Grant of Option. The Company hereby grants to Participant named in the Notice
of Grant attached as Part I of this Award Agreement (the “Participant”) an
option (the “Option”) to purchase the number of Shares (as defined below), as
set forth in the Notice of Grant, at the exercise price per Share set forth in
the Notice of Grant (the “Exercise Price”), subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), the
Option is intended to qualify as an ISO under Section 422 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”). However, if the Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Non-Qualified Stock Option (“NSO”).
Further, if for any reason the Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Committee, the Company or any Related Company or any of their respective
employees or directors have any liability to Participant (or any other person)
due to the failure of the Option to qualify for any reason as an ISO.

 

2. Vesting Schedule. The Option awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Shares
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant continuously provides Service from
the Date of Grant until the date such vesting occurs. Service Provider status
will end on the last day Participant provides active service to the Company or a
Related Company and will not be extended by any notice of termination period
that may be required under applicable local law.

 

3. Defined Terms. For purposes of this Award Agreement, the following terms
shall have the following meanings:

 

(a) “Cause” shall be determined by the Committee in the exercise of its good
faith judgment, in accordance with the following guidelines: (i) Participant’s
willful misconduct or gross negligence in the performance of Participant’s
obligations, duties and responsibilities of Participant’s position with the
Company (including those as an employee of the Company set forth in the
Company’s Code of Business Conduct and Ethics dated June 1, 2006, as same may be
amended from time to time provided such amendment affects all executive officers
of the Company), (ii) Participant’s dishonesty or misappropriation, in either
case that is willful and material, relating to the Company or any of its funds,
properties, or other assets, (iii) Participant’s inexcusable repeated or
prolonged absence from work (other than as a result of, or in connection with, a
Disability), (iv) any unauthorized disclosure by Participant of Confidential
Information (as defined below) or proprietary information of the Company in

-4-



violation of Section 11(d), which is reasonably likely to result in material
harm to the Company, (v) Participant’s conviction of a felony (including entry
of a guilty or nolo contender plea) involving fraud, dishonesty, or moral
turpitude, (vi) a violation of federal or state securities laws, or (vii) the
failure by Participant to attempt to perform faithfully the duties and
responsibilities of Participant’s position with the Company, or other material
breach by Participant of this Award Agreement, provided any such failure or
breach described in clauses (i), (ii), (iii), (iv), (vi) and (vii) is not cured,
to the extent cure is possible, by Participant within thirty (30) days after
written notice thereof from the Company to Participant; provided, however, that
no failure or breach described in clauses (i), (ii), (iii), (iv), (vi) and (vii)
shall constitute Cause unless (x) the Company first gives Participant written
notice of its intention to terminate Participant’s Service for Cause and the
grounds of such termination no fewer than ten (10) days prior to the date of
termination; and (y) Participant is provided an opportunity to appear before the
Board, with or without legal representation at Participant’s election to present
arguments on Participant’s own behalf; and (z) if Participant elects to so
appear, such failure or breach is not cured, to the extent cure is possible,
within thirty (30) days after written notice from the Company to Participant
that, following such appearance, the Board has determined in good faith that
Cause exists and has not, following the initial notice from the Company, been
cured; provided further, however, that notwithstanding anything to the contrary
in this Award Agreement and subject to the other terms of this proviso, the
Company may take any and all actions, including without limitation suspension
(but not without pay), it deems appropriate with respect to Participant and
Participant’s duties at the Company pending such appearance and subsequent to
such appearance during which such failure or breach has not been cured. No act
or failure to act on Participant’s part will be considered “willful” unless
done, or omitted to be done, by Participant not in good faith and without
reasonable belief that Participant’s action or omission was in the best
interests of the Company.

 

(b) “Confidential Information” shall mean any information including without
limitation plans, specifications, models, samples, data, customer lists and
customer information, computer programs and documentation, and other technical
and/or business information, in whatever form, tangible or intangible, that can
be communicated by whatever means available at such time, that relates to the
Company’s current business or future business contemplated during Participant’s
Service, products, services and development, or information received from others
that the Company is obligated to treat as confidential or proprietary (provided
that such confidential information shall not include any information that (a)
has become generally available to the public or is generally known in the
relevant trade or industry other than as a result of an improper disclosure by
Participant, or (b) was available to or became known to Participant prior to the
disclosure of such information on a non-confidential basis without breach of any
duty of confidentiality to the Company), and Participant shall not disclose such
confidential information to any Person (as defined below) other than the
Company, except with the prior written consent of the Company, as may be
required by law or court or administrative order (in which event Participant
shall so notify the Company as promptly as practicable), or in performance of
Participant’s duties on behalf of the Company.

 

(c) “Competitive Activity” means Participant’s service as a director, officer,
employee, principal, agent, stockholder, member, owner or partner of, or
Participant permits Participant’s name to be used in connection with the
activities of, any other business or organization anywhere in the United States,
or in any other geographic area in which the

-5-



Company or any of its subsidiaries operates or with respect to which the Company
provides financial news and commentary coverage (or from which such other
business or organization provides financial news and commentary coverage of the
United States), which engages in a business that competes with any business in
which the Company or any subsidiary is engaged (a “Competing Business”);
provided, however, that, notwithstanding the foregoing, it shall not be a
Competitive Activity for Participant to (i) become the registered or beneficial
owner of up to three percent (3%) of any class of capital stock of a competing
corporation registered under the Securities Exchange Act of 1934, as amended,
provided that Participant does not otherwise participate in the business of such
corporation or (ii) work in a non-competitive business of a company which is
carrying on a Competing Business, the revenues of which represent less than
twenty percent (20%) of the consolidated revenues of that company, or, as a
result thereof, owning compensatory equity in that company.

 

(d) “Disability” shall mean physical or mental incapacity of a nature which
prevents Participant, in the good faith judgment of the Committee, from
performing the duties and responsibilities of Participant’s position with the
Company for a period of ninety (90) consecutive days or one hundred and fifty
(150) days during any year, with each year under this Award Agreement commencing
on each anniversary of the date hereof.

 

(e) “Fair Market Value” of a Share on any date shall be (i) if the principal
market for the Stock is a national securities exchange, the closing sales price
per Share on such day (or, if such exchange is not open on such day, on the next
day such exchange is open) as reported by such exchange or on a consolidated
tape reflecting transactions on such exchange, or (ii) if the principal market
for the Stock is not a national securities exchange, the closing average of the
highest bid and lowest asked prices per Share on such day (or, if such exchange
is not open on such day, on the next day such exchange is open) as reported by
the market upon which the Stock is quoted, or an independent dealer in the
Stock, as determined by the Company in good faith; provided, however, that if
clauses (i) and (ii) are all inapplicable, or if no trades have been made and no
quotes are available for such day, the Fair Market Value of the Stock shall be
determined by the Committee in good faith by any method consistent with
applicable regulations adopted by the United States Treasury Department relating
to stock options or stock valuation.

 

(f) “Person” shall mean an individual, corporation, partnership, limited
liability company, limited liability partnership, association, trust or other
unincorporated organization or entity.

 

(g) “Service” shall mean the period during which a Participant is a Service
Provider.

 

(h) “Service Provider” shall mean an employee, director, or consultant of the
Company or a Related Company. The Committee shall have the absolute discretion
to determine the date and circumstances of Participant ceasing to be a Service
Provider, and its determination shall be final, conclusive and binding on
Participant.

 

(i) “Share” shall mean a share of Stock.



-6-



4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Option at any time, subject to the terms of the Plan. If so accelerated, such
Option will be considered as having vested as of the date specified by the
Committee. Additionally, the Committee, in its discretion, may extend the period
that the vested portion of Participant’s Option remains exercisable after
Participant ceases to be a Service Provider, but not beyond the Term/Expiration
Date set forth in the Notice of Grant.

 

5. Exercise of Option.

 

(a) Right to Exercise. The Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.

 

(b) Method of Exercise. The Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Committee may determine, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. The Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

 

(c) The Exercised Shares shall be delivered to Participant as soon as
practicable and, at the Company’s election, the Company may affect such delivery
by causing such number of Shares to be deposited via DWAC into a brokerage
account in Participant’s name. Shares delivered upon the exercise of the Option
will be fully transferable (subject to any applicable securities law
restrictions) and not subject to forfeiture and will entitle the holder to all
rights of a stockholder of the Company.

 

6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant.

 

(a) cash (U.S. dollars); or

 

(b) check, bank draft, money order or wire transfer (denominated in U.S.
dollars); or

 

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan.

 

7. Tax Obligations.

 

(a) Withholding Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if

-7-



any, that arise upon the grant, vesting, or exercise of the Option, the holding
or subsequent sale of Shares, and the receipt of dividends, if any (“Tax-Related
Items”), Participant acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer
(a) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting, or exercise of the Option, the subsequent sale of Shares
acquired under the Plan and the receipt of dividends, if any; and (b) does not
commit to and is under no obligation to structure the terms of the Option or any
aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items, or achieve any particular tax result. Further, if Participant
has become subject to tax in more than one jurisdiction between the date of
grant and the date of any relevant taxable event, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

(b) No payment will be made to Participant (or his or her estate or beneficiary)
for an Option unless and until satisfactory arrangements (as determined by the
Company) have been made by Participant with respect to the payment of any
Tax-Related Items obligations of the Company and/or the Employer with respect to
the Option. In this regard, Participant authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

 

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer; or

 

(ii) withholding from proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization); or

 

(iii) withholding in Shares to be issued upon exercise of the Option; or

 

(iv) surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.

 

If the obligation for Tax-Related Items is satisfied by withholding Shares,
Participant is deemed to have been issued the full number of Shares purchased
for tax purposes, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of
Participant’s participation in the Plan. Participant shall pay to the Company or
Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this Section 7.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.

-8-





(c) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.

 

(d) Code Section 409A (Applicable Only to Participants Subject to U.S. Taxes).
Under Code Section 409A, an option that vests after December 31, 2004 (or that
vested on or prior to such date but which was materially modified after October
3, 2004) that was granted with a per Share exercise price that is determined by
the Internal Revenue Service (the “IRS”) to be less than the Fair Market Value
of a Share on the date of grant (a “Discount Option”) may be considered
“deferred compensation.” A Discount Option may result in (i) income recognition
by Participant prior to the exercise of the option, (ii) an additional twenty
percent (20%) federal income tax, and (iii) potential penalty and interest
charges. The Discount Option may also result in additional state income, penalty
and interest charges to Participant. Participant acknowledges that the Company
cannot and has not guaranteed that the IRS will agree that the per Share
exercise price of the Option equals or exceeds the Fair Market Value of a Share
on the Date of Grant in a later examination. Participant agrees that if the IRS
determines that the Option was granted with a per Share exercise price that was
less than the Fair Market Value of a Share on the date of grant, Participant
will be solely responsible for Participant’s costs related to such a
determination.

 

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE (SUBJECT TO APPLICABLE LOCAL LAWS).

 

10. Nature of Grant. In accepting the Option, Participant acknowledges that:

-9-





(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

 

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options even if Options have been granted repeatedly in the past;

 

(c) all decisions with respect to future awards of Options, if any, will be at
the sole discretion of the Company;

 

(d) Participant’s participation in the Plan is voluntary;

 

(e) the Option and the Shares subject to the Option are an extraordinary items
that do not constitute regular compensation for services rendered to the Company
or the Employer, and that are outside the scope of Participant’s employment
contract, if any;

 

(f) the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation;

 

(g) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, or
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;

 

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; further, if Participant exercises the Option and obtains Shares,
the value of the Shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price;

 

(i) Participant also understands that neither the Company, nor any Affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar that may affect the value of the Option;

 

(j) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of Service by the Employer (for any reason whatsoever and whether or
not in breach of local labor laws), and Participant irrevocably releases the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and

 

(k) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

 

11. Restrictive Covenants.

-10-





(a) Non-Solicitation of Employees. Participant agrees that, during Participant’s
Service and through the end of one (1) year after the cessation of Participant’s
Service, Participant will not solicit for employment or hire, in any business
enterprise or activity, any employee of the Company or any subsidiary who was
employed by the Company or a subsidiary during Participant’s Service provided
that (a) the foregoing shall not be violated by any general advertising not
targeted at any Company or subsidiary employees nor by Participant serving as a
reference upon request, and (b) Participant may solicit and hire any one or more
former employees of the Company or its subsidiaries who had ceased being such an
employee for a period of at least six (6) months prior to any such solicitation
or hiring.

 

(b) Non-Solicitation of Clients and Vendors. Participant agrees that, during
Participant’s Service and through the end of one (1) year after the cessation of
Participant’s Service, Participant will not solicit, in any business enterprise
or activity, any client, customer, licensee, licensor, third-party service
provider or vendor (a “Business Relation”) of the Company or any subsidiary who
was a Business Relation of the Company or any subsidiary during Participant’s
Service to (i) cease being a Business Relation of the Company or any subsidiary
or (ii) become a Business Relation of a Competing Business unless (without
Participant having solicited such third party to cease such relationship) such
third party ceased being a Business Relation of the Company or any subsidiary
for a period of at least six (6) months prior to such solicitation.

 

(c) Non-Disparagement. During Participant’s Service and indefinitely thereafter,
neither party shall make any statements, written or oral, to any third party
which disparage, criticize, discredit or otherwise operate to the detriment of
Participant or the Company, its present or former officers, shareholders,
directors and employees and their respective business reputation and/or
goodwill, provided, however, that nothing in this Section 11(c) shall prohibit
either party from (i) making any truthful statements or disclosures required by
applicable law regulation or (ii) taking any action to enforce its rights under
this Award Agreement or any other agreement in effect between the parties.

 

(d) Confidentiality.

 

(i) During Participant’s Service and indefinitely thereafter, Participant shall
keep secret and retain in strictest confidence, any and all Confidential
Information relating to the Company, except where Participant’s disclosure or
use of such Confidential Information is in furtherance of the performance by
Participant of Participant’s duties to the Company and not for personal benefit
or the benefit of any interest adverse to the Company’s interests. Further, this
Section 11(d) shall not prevent Participant from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Award Agreement or other agreement between the parties, provided
such disclosure is necessary for Participant to assert any claim or defense in
such proceeding.

 

(ii) Upon Participant’s termination of Service for any reason, Participant shall
return to the Company all copies, reproductions and summaries of Confidential
Information in Participant’s possession and use reasonable efforts to erase the
same from all media in Participant’s possession, and, if the Company so
requests, shall certify in writing that Participant has done so, except that
Participant may retain such copies, reproductions and

-11-





summaries during any period of litigation, arbitration or mediation referred to
in Section 11(d)(i). All Confidential Information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, Participant shall be entitled to
retain copies of (i) information showing Participant’s compensation or relating
to reimbursement of expenses, (ii) information that is required for the
preparation of Participant’s personal income tax return, (iii) documents
provided to Participant in Participant’s capacity as a participant in any
employee benefit plan, policy or program of the Company and (iv) this Award
Agreement and any other agreement by and between Participant and the Company
with regard to Participant’s Service or termination thereof.

 

(iii) All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by Participant
during Participant’s Service, and all business opportunities presented to
Participant during Participant’s Service, shall be owned by and belong
exclusively to the Company, provided that they reasonably relate to any of the
business of the Company on the date of such creation, development, obtaining or
conception, and Participant shall (i) promptly disclose any such Intellectual
Property, Technology or business opportunity to the Company, and (ii) execute
and deliver to the Company, without additional compensation, such instruments as
the Company may require from time to time to evidence its ownership of any such
Intellectual Property, Technology or business opportunity. For purposes of this
Letter, (x) the term “Intellectual Property” means and includes any and all
trademarks, trade names, service marks, service names, patents, copyrights, and
applications therefor, and (y) the term “Technology” means and includes any and
all trade secrets, proprietary information, invention, discoveries, know-how,
formulae, processes and procedures.

 

The parties acknowledge that the restrictions contained in this Section 11 are a
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions could cause substantial injury to the
Company and that the Company would not have entered into this Letter, without
receiving the additional consideration offered by Participant in binding
Participant’s self to any of these restrictions. In the event of a breach or
threatened breach by Participant of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Participant from such breach or threatened breach; provided,
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.]

 

12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.

 

13. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement by and among, as applicable, the
Company and its Affiliates for

-12-



the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

 

Participant understands that the Company and its Affiliates may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Affiliate,
details of all Options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country.

 

For Participants located in the European Union, the following paragraph applies:
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting
Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party with whom Participant may elect to deposit any Shares received upon
exercise of the Option. Participant understands that Personal Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, without cost, by contacting in
writing Participant’s local human resources representative. Participant
understands that refusal or withdrawal of consent may affect Participant’s
ability to participate in the Plan or to realize benefits from the Option. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

14. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of the
Compensation Committee Chair, TheStreet, Inc., 14 Wall Street, 15th Floor, New
York, NY 10005 or at such other address as the Company may hereafter designate
in writing.

 

15. Non-Transferability of Option. The Option may not be sold, transferred,
assigned, pledged or otherwise encumbered by Participant in whole or in part in
any manner; provided that the forgoing shall not affect Participant’s right to
name a beneficiary under Section 13 of the Plan. The Option may be exercised
only by Participant during Participant’s lifetime. In the event of Participant’s
death, the Option may be exercised (at any time prior to its expiration or
termination as provided in this Award Agreement) by the executor or
administrator 

-13-



of Participant’s estate or by a person who acquired the right to exercise the
Option by will or pursuant to the laws of descent and distribution.

 

16. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

17. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state, federal or foreign
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state, federal or foreign law or securities exchange and to obtain any such
consent or approval of any such governmental authority. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.

 

18. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

 

19. Committee Authority. The Committee will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Committee in good faith will be final and binding upon Participant, the Company
and all other interested persons. No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Award Agreement.

 

20. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

21. Language. If Participant has received this Agreement, including Appendices,
or any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control. 

-14-



22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

23. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

24. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

25. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to the Option.

 

26. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

27. Governing Law. This Award Agreement will be governed by the laws of the
State of New York, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under the Plan or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of New York, and agree that such litigation will be
conducted in the courts of the County of New York, New York, or the federal
courts for the United States for the Southern District of New York, and no other
courts, where the Option is made and/or related Services are to be performed. 

-15-



EXHIBIT B

 

THESTREET, INC.

 

2007 PERFORMANCE INCENTIVE PLAN

 

EXERCISE NOTICE

 

TheStreet, Inc.

14 Wall Street, 15th Floor



New York, NY 10005

 

(a) Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Stock of TheStreet, Inc. (the “Company”) under and pursuant to
the 2007 Performance Incentive Plan (the “Plan”) and the Stock Option Award
Agreement dated ________ (the “Award Agreement”). The purchase price for the
Shares will be $_____________, as required by the Award Agreement.

 

(b) Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

 

(c) Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

 

(d) Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 4.4 of the Plan.

 

(e) Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 

(f) Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s 

 



interest except by means of a writing signed by the Company and Purchaser. This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of New York.

 



Submitted by:   Accepted by:       PURCHASER:   THESTREET, INC       Signature  
By       Print Name   Title     Address:                           Date Received

-2-